

FORM OF
MEDIDATA SOLUTIONS, INC.
LONG-TERM PERFORMANCE-BASED
RESTRICTED STOCK UNIT AGREEMENT
THIS AGREEMENT is made as of ________, by and between MEDIDATA SOLUTIONS, INC.
(the “Company”), and ___________________ (the “Participant”).
1.Award. In accordance with the Medidata Solutions, Inc. 2009 Long-Term
Incentive Plan (the “Plan”), and subject to the terms and conditions of this
agreement (the “Agreement”), the Company hereby grants to the Participant a
target long-term incentive award of [•] performance-based restricted stock units
(“PBRSUs”). Each PBRSU represents a contingent right to receive one share of the
Company’s common stock (a “Share”). Capitalized terms used but not defined in
this Agreement shall have the meanings ascribed to them by the Plan.
2.    Earning of PBRSUs. The number of PBRSUs earned by the Participant will be
expressed as a percentage multiple (the “Performance Percentage”) of the target
number specified in 1 above. The Performance Percentage may range from [insert
minimum]% to [insert maximum]%. The Performance Percentage will be based upon
Company revenue growth and total shareholder return during the Performance
Period (as described in 3 below). Unless sooner terminated, the Performance
Period is the three-year period beginning [insert beginning date] and ending
[insert end date]. The determination will be made by the Compensation Committee
of the Company’s Board of Directors (the “Committee”) as soon as practicable
following the expiration of the Performance Period. The Committee’s
determination will be final and binding on the Company, the Participant and any
other interested person.
3.    Determination of Performance Percentage.
(a)    General. Except as otherwise provided, the Performance Percentage will be
determined in accordance with the table (the “Revenue CAGR Table”) set forth in
the attached appendix, based on the Company’s Revenue CAGR (as defined below).
As indicated in the Revenue CAGR Table, the Performance Percentage will be
[insert minimum]% if the Company’s Revenue CAGR for the Performance Period is
less than [•]%. The Performance Percentage will be 100% if Revenue CAGR is [•]%
and may go as high as [insert maximum]% if Revenue CAGR reaches [•]%. For the
purposes of this Agreement and applying the Revenue CAGR Table—
(i)    “Revenue CAGR” is the compound annual growth rate of the Company’s
Revenue, calculated with a beginning value of $[•] million (the Company’s
Revenue for [insert year prior to performance period]) and an ending value equal
to the Company’s Revenue (or annualized Revenue) for the last year of the
Performance Period; and
(ii)    “Revenue” is the gross revenue (or annualized gross revenue) of the
Company for a year, determined without regard to the effect of changes in
accounting rules.
(b)    Effect of Total Shareholder Return. The Performance Percentage determined
under (a) above is subject to adjustment (up or down) as follows, depending on
the Company’s TSR. For

1

--------------------------------------------------------------------------------



this purpose, “TSR” is the cumulative percentage change (positive or negative)
in the value per Share, based upon a beginning value of $[•] (the closing price
on [insert last trading day of year prior to performance period] and an ending
value equal to the average closing price per Share for the last 30 consecutive
trading days of the Performance Period.
(i)    Negative TSR. If the Company’s TSR is negative, the Performance
Percentage will be limited to 100%, regardless of the percentage determined
under the Revenue CAGR Table.
(ii)    Extraordinary TSR. If the Company’s TSR doubles during the Performance
Period, and if the Performance Percentage from the Revenue CAGR Table is at
least 100% (based on Revenue CAGR of at least [•]%), then the Performance
Percentage will be increased to [•]%. If, however, the Revenue CAGR is less than
[•]%, such that the Performance Percentage from the Revenue CAGR Table is 0%,
then the Performance Percentage will remain at 0%.
(c)    [Stockholder Approval of Plan Increase. The Performance Percentage will
be subject to an absolute limit of 100% if the Company’s stockholders do not
approve an increase in the number of Shares that may be issued under the Plan by
at least 638,461 Shares before the end of the Performance Period. ]
4.    Termination of Employment During the Performance Period.
(a)    General. If the Participant’s employment terminates during the
Performance Period, then, except as specified in (b) and (c) below, the
Participant will forfeit this award and this Agreement will thereupon terminate
and be of no further force or effect. For the purpose of this Agreement, the
Participant’s employment will be considered terminated if (and only if) the
Participant is no longer employed by or providing services to the Company or any
of its subsidiaries.
(b)    Termination Due to Death or Disability. If, prior to the end of
Performance Period, the Participant’s employment terminates by reason of the
Participant’s death or the Company terminates the Participant’s employment by
reason of “Disability” (as defined below), then the Participant will be deemed
to have earned a pro-rata portion of the number of PBRSUs, if any, that the
Participant would have earned under this Agreement (including, if applicable,
Section 4(d) below) if the Participant’s employment had not terminated, based
upon the ratio of (i) the number of full months elapsed from [insert beginning
date] to the date the Participant’s employment terminated, to (ii) 36. For the
purpose of this Agreement, the term “Disability” means the inability of the
Participant to perform the essential duties of the Participant’s employment with
the Company or a subsidiary for a period of 120 consecutive days or an aggregate
of 180 days during any twelve-month period, by reason of a physical or mental
illness or injury, as determined in good faith by the Committee acting in
accordance with its discretionary authority under the Plan. Any PBRSUs deemed to
be earned by the Participant pursuant to this subsection (b) will be settled in
accordance with Section 5 below.
(c)    Involuntary Termination. If (A) the Company or a subsidiary terminates
the Participant’s employment during the last year of the Performance Period for
any reason other than Cause (as defined in the Plan) or Disability, and (B) the
number of PBRSUs the Participant would

2

--------------------------------------------------------------------------------



have earned (based on actual performance) if the Participant’s employment had
continued through the end of the Performance Period is at least equal to the
target number specified in Section 1, then the Participant will be deemed to
have earned a pro rata portion of the PBRSUs that the Participant otherwise
would have been earned, based on the ratio of (i) the number of full months
elapsed from [insert beginning date] to the date the Participant’s employment is
terminated, to (ii) 36. Any PBRSUs deemed to be earned by the Participant
pursuant to this subsection (c) will be settled in accordance with Section 5
below.
(d)    Effect of a Sale Event During Performance Period. If a Sale Event (as
defined in the Plan) occurs before [insert end date], and if the Participant’s
employment has not previously terminated, then, immediately before the Sale
Event, the Performance Period will end and the Participant will be deemed to
have earned the number of PBRSUs determined in accordance with (i) – (iii)
below. Any PBRSUs deemed to be earned by the Participant pursuant to this
subsection (d) will be settled in accordance with Section 5 below.
(i)    First Year of Performance Period. If the Sale Event occurs during the
first year of the Performance Period, the Participant will be deemed to have
earned the target number of PBRSUs specified in Section 1 above.
(ii)    After First Year. If the Sale Event occurs during the second or third
year of the Performance Period, the Participant will be deemed to have earned a
number of PBRSUs equal to the target number multiplied by the Performance
Percentage determined under the Revenue CAGR Table, based upon (A) the Company’s
annualized Revenue for the portion of the calendar year ending on the date
immediately preceding the date of the Sale Event, or, if greater, (B) the
Company’s Revenue for the full calendar year preceding the year in which the
Sale Event occurs.
(iii)    TSR Override. If the transaction value per Share is at least double the
value per Share at the beginning of the Performance Period, then the Performance
Percentage for determining the number of PBRSUs deemed to have been earned under
this subsection (d) will [•]%, provided that (A) the Sale Event occurs in the
first year of the Performance Period, or (B) the Sale Event occurs after the
first year of the Performance Period and the Revenue CAGR determined under (ii)
above is at least [•]%.
(iv)    Assumption of Award. Notwithstanding the foregoing, as part of the Sale
Event, the parties may agree that this Agreement will be assumed by the
acquiring or successor company (or a parent company thereof) and converted into
an economically equivalent award with respect to freely tradable shares of the
common stock of such acquiring or successor company (or parent company). In that
event, the preceding provisions of Section 4 shall not apply with respect to
such Sale Event, but will continue to apply with respect to a subsequent
termination of employment or a second Sale Event.
5.    Settlement of PBRSUs; Rights as a Shareholder.
(a)    General. On or as soon as practicable after the date on which the number
of PBRSUs earned or deemed earned by the Participant is determined in accordance
with this Agreement (the “Determination Date”), but in no event later than March
15 of the following calendar year, the

3

--------------------------------------------------------------------------------



Company will issue and deliver to the Participant (or the Participant’s
Beneficiary, as the case may be) the Shares covered by such earned PBRSUs in
certificated or electronic form. Unless an insider trading blackout period is in
effect and absent other extraordinary circumstances, the Company intends to
complete such issuance and delivery promptly after the Determination Date.
Notwithstanding the foregoing, if a Sale Event occurs, any PBRSUs that are
earned or deemed earned will be settled in cash or Shares immediately prior to
the Sale Event so that the Participant will be able to participate in and/or
realize the economic benefit of the Sale Event as if the Shares covered by such
PBRSUs were then outstanding.
(b)    Tax Withholding. As a condition of the issuance of Shares under this
Agreement, the Company shall require the Participant to satisfy any applicable
tax withholding obligations. Toward that end, the Company and its Subsidiaries
may require the Participant to remit an amount sufficient to satisfy such
withholding obligations or deduct or withhold such amount from any payments
otherwise owed the Participant (whether or not under this Agreement or the
Plan). The Participant expressly authorizes the Company to deduct from any
compensation or any other payment of any kind due to the Participant, including
(if the Company so consents) withholding Shares that would otherwise be issued
to the Participant in settlement of vested PBRSUs, for the amount of any such
tax withholding obligations, provided, however, that the value of any Shares
withheld may not exceed the statutory minimum withholding amount required by
law.
(c)    Rights as a Shareholder. The Participant shall have no voting or other
rights of a shareholder with respect to the Shares covered by PBRSUs unless and
until such Shares are issued to the Participant in accordance with the
provisions hereof.
6.    Transfer Restrictions. The Participant may not sell, assign, transfer,
pledge, hedge, hypothecate, encumber or dispose of in any way (whether by
operation of law or otherwise) any of the Participant’s rights under this
Agreement, and none of such rights shall be subject to execution, attachment or
similar process. Any attempt by the Participant or any other person claiming
against, through or under the Participant to cause any of the Participant’s
rights under this Agreement to be transferred or assigned in any manner shall be
null and void and without effect upon the Company, the Participant or any other
person. Notwithstanding the foregoing, if the Participant dies on or after the
date that any PBRSUs have become earned and before the issuance and delivery of
Shares to the Participant in settlement of such PBRSUs, such Shares will be
issued and delivered to the Participant’s Beneficiary.
7.    Provisions of the Plan Control; Effect of Other Agreements. This Agreement
shall be subject to the provisions of the Plan and to such rules, regulations
and interpretations as may be established or made by the Committee acting within
the scope of its authority under the Plan. The Participant acknowledges receipt
of a copy of the Plan prior to the execution of this Agreement. If and to the
extent that any provision of this Agreement (including the Plan, as it applies
to this Agreement) is inconsistent with any provision of any employment,
separation, change in control or other agreement between the Company or a
subsidiary and the Participant in effect at any time or from time to time, the
terms of this Agreement (including the Plan, as it applies to this Agreement)
shall govern.

4

--------------------------------------------------------------------------------



8.    Recoupment. The Participant’s rights with respect to this award shall in
all events be subject to (a) any right that the Company may have under any
Company recoupment and/or forfeiture policy adopted by the Company at any time,
and (b) any right or obligation the Company may have regarding the claw back of
“incentive-based compensation” under the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act or other applicable securities law or
the listing requirements of any national securities exchange on which the
Company’s Shares are listed).
9.    No Employment Rights. Nothing contained herein or in the Plan shall confer
upon the Participant any right with respect to the continuation of the
Participant’s employment or other service with the Company or a subsidiary or
interfere in any way with the right of the Company and its subsidiaries at any
time to terminate such employment or other service or to increase or decrease,
or otherwise adjust, the Participant’s compensation and any other terms and
conditions of the Participant’s employment or other service.
10.    Committee Determinations Final. The Committee shall have complete
discretion in the exercise of its authority, powers, and duties under the Plan
and this Agreement. Any determination made by the Committee with respect to this
Agreement and the Plan shall be final, conclusive, and binding on all interested
persons. The Committee may designate any individual or individuals to perform
any of its ministerial functions to be performed hereunder.
11.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Company any of its successors and assigns, as well as the Participant
and, if applicable, the Participant’s surviving spouse or estate or other
Beneficiary.
12.    Entire Agreement. This Agreement (including the appendix) constitutes the
entire agreement between the parties with respect to the subject matter hereof
and may not be amended, except as provided in the Plan, other than by a written
instrument executed by the parties hereto.
13.    Governing Law. All rights and obligations under this Agreement and the
Plan shall be governed by and construed in accordance with the laws of the State
of Delaware, without regard to its principles of conflict of laws.
14.    Counterparts. This Agreement may be executed in separate counterparts,
each of which will be an original and all of which taken together shall
constitute one and the same agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
MEDIDATA SOLUTIONS, INC.






By:_________________________________



5

--------------------------------------------------------------------------------







____________________________________
Participant



6

--------------------------------------------------------------------------------



APPENDIX
REVENUE CAGR TABLE FOR
PERFORMANCE PERIOD
[INSERT REVENUE CAGR TABLE]

A-1